               Case 2:20-cv-00332-SMD Document 31 Filed 07/09/21 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF ALABAMA
                                      NORTHERN DIVISION


STEPHANIE CANTY,                                            )
                                                            )
                Plaintiff,                                  )
v.                                                          )
                                                            )
CITY OF MONTGOMERY, and ERNEST                              )
FINLEY JR., in his personal and official                    )     Case No: 2:20-cv-332-SMD
                                                            )
capacities,
                                                            )
                                                            )
                Defendants.                                 )

       DEFENDANTS’ CITY OF MONTGOMERY AND CHIEF FINLEY’S MOTION FOR
                            SUMMARY JUDGMENT

            Pursuant to Rule 56 of the Federal Rules of Civil Procedure, the Defendants move this

     Honorable Court for summary judgment as the undisputed facts and applicable law show that there

     is no genuine issue as to any material fact. As moving party, Defendants are entitled to judgment

     as a matter of law on all of Plaintiff’s claims.

            In support of the Motion for Summary Judgment, Defendants rely on the following: the

     Complaint; Defendants’ Answers; affidavits; depositions; answers to discovery; disclosure

     materials on file; the following evidentiary submissions; and Defendants’ Memorandum of Law

     in Support of Summary Judgment:

                             Exhibit 1-Investigation Initiation Report;
                             Exhibit 2- Investigation Results;
                             Exhibit 3- COM Handbook Excerpt 1;
                             Exhibit 4- COM Handbook Excerpt 2;
                             Exhibit 5- COM Handbook Excerpt 3;
                             Exhibit 6- Reassignment/Recommendation of Canty;
                             Exhibit 7- Chief of Police Job Description; and
                             Exhibit 8- MPD Written Directive on Technology.



                                                        1
         Case 2:20-cv-00332-SMD Document 31 Filed 07/09/21 Page 2 of 4




       Fed. R. Civ. P. Rule 56(c) calls summary judgment proper “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits,…,show there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       Count 1 alleges violation of the Due Process Clause of the Fourteenth Amendment of the

United States Constitution, specifically a violation of privacy on behalf of Montgomery Police

Department (MPD) officers. (Doc 1, para. 21-29). Plaintiff has failed to show that violation of

privacy was done by employees of MPD. Plaintiff has failed to offer more than a conclusory

allegation to this count. Plaintiff further alleged that the actions alleged were caused by policies

and procedures of the City of Montgomery. However, Plaintiff has not shown that any alleged

violation was at the direct hands of policy and procedure of the city or its department. Therefore,

Defendants are due to be granted Summary Judgment on this count.

       Count 2 alleges that Defendant Finley violated her right to privacy by failing to investigate

alleged participation of MPD officers in alleged harassment aimed at Plaintiff by her former

husband. (Doc. 1, para. 30-33). When MPD was notified of the allegations, MPD referred the

allegations to the Office of City Investigations and a proper investigation into the matter was

conducted. The investigation found no violations on behalf of the current employees. Therefore,

Defendant Finley is due to be granted Summary Judgment on this count.

       Count 3 alleges that Defendant Finely outrageously and intentionally inflicted emotional

distress by failing to conduct an investigation. (Doc 1, para. 34-40). A Defendant Harris is

mentioned in this count, but there was no named party by this identifier. As previously stated, an

investigation was conducted by the proper authority and found no violations. Therefore, Defendant

Finley is due to be granted Summary Judgment on this count.


                                                 2
         Case 2:20-cv-00332-SMD Document 31 Filed 07/09/21 Page 3 of 4




       For the foregoing reasons argued in the Brief in Support of this Motion, Defendants City

of Montgomery and Chief Ernest Finley, Jr. respectfully submit no genuine issue as to any material

fact exists entitling each to judgment as a matter of law in their favors. These Defendants move

this Honorable Court for summary judgment in their favors.

       Respectfully submitted this the 9th day of July, 2021.


                                                    /s/ Brittney Jones
                                                    BRITTNEY F. JONES (JON192)
                                                    ASB 8852C73C
                                                    brjones@montgomeryal.gov

OF COUNSEL:
City of Montgomery
103 North Perry Street
Montgomery, Alabama 36104
Telephone: (334) 625-2050
Facsimile: (334) 625-2310




                                                3
         Case 2:20-cv-00332-SMD Document 31 Filed 07/09/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that I have mailed a copy of the above and foregoing Notice of Non-
Service to the following by electronic mail or placing a copy of same in the United States Mail,
postage, prepaid, this the 9th day of July, 2021.


Ashley R. Rhea
Rhea Law LLC
104 23rd Street South, Suite 100
Birmingham, Alabama 35233
Telephone: (205) 675-0476
Fax: (205) 623-4985
Email: arhea@rhealawllc.com



                                                    /s/ Brittney Jones
                                                    BRITTNEY F. JONES (JON192)




                                                4
